Citation Nr: 1235639	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in San Diego, California, which, in relevant part, denied service connection for hypertension.  

The Board issued a December 2011 decision denying another service connection claim and remanding the hypertension claim for further development.  The case returns now for appellate consideration.  

The Board notes that, following the July 2012 Supplemental Statement of the Case (SSOC), the Veteran submitted an August 2012 letter indicating that he continued to disagree with the denial, that he wanted to appeal and that he was trying to find new information for his case.  The Veteran did not specifically ask for an extension of time in which to submit additional evidence.  The Board notes that more than 30 days has elapsed since VA's receipt of the letter with no additional evidence having been received.  The Board will proceed on the case.  


FINDINGS OF FACT

1.  The Veteran's hypertension was not present during service or continuously since service and was not present within one year after separation from service.

2.  The Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus, type 2.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by active service, may not be presumed to have been caused during active service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his diabetes mellitus, type 2, is responsible for his hypertension.  His claim will also be considered on direct and presumptive bases to accord him every possible consideration.  For the reasons that follow, the Board finds that his hypertension was not present during service or continuously since service, was not present within one year after separation from service, and was not caused or aggravated by his service-connected diabetes mellitus, type 2.  The Board concludes that service connection is not warranted.

The Veteran's primary contention is one of secondary service connection.  The Board will begin with this theory of entitlement.

Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  The medical evidence of record clearly establishes a current diagnosis of hypertension.  The first element is satisfied.  Id.  The Veteran is also currently service-connected for diabetes mellitus, type 2.  The only remaining question for secondary service connection is whether the diabetes mellitus, type 2 either caused or aggravated his hypertension.  Id.  

With respect to the Veteran's contentions that he has hypertension either caused or aggravated by his service-connected diabetes mellitus, type 2, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson reports lay observable symptoms which are amenable to lay diagnosis, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that hypertension is not observable through the five senses as it involves a disease process internal to the body with no symptoms that are uniquely identifiable as hypertension by a lay observer.  

The Veteran has submitted various statements from friends and family since the filing of his initial claim in September 2007.  These lay statements do not discuss hypertension or the Veteran's blood pressure.  The Board finds them irrelevant to the instant appeal.  

The Veteran has reported that he was diagnosed with "high blood pressure, hypertension, and diabetes," in the early 1980's by a private physician in a December 2007 statement.  Records from that physician are not of record.  His September 2007 claim indicates that he had treatment beginning in the 1980's for diabetes and, in his words, hypertension secondary to diabetes beginning in the 1980's.  His April 2009 Notice of Disagreement provides no relevant information.  His January 2010 Substantive Appeal asserts that his hypertension is secondary to his diabetes and should be service-connected.  

In reviewing the record, the Board notes that the Veteran has not specifically stated that he was reporting what he had been told by a medical professional.  At best, the Veteran has observed that his diabetes and hypertension both appeared in the 1980's, presumably at the same time or in such a sequence that the Veteran believes the hypertension secondary to the diabetes mellitus, type 2.  The Board is, however, required to conjecture as to this point.  The Board finds that the Veteran's statement that his hypertension is secondary to his diabetes mellitus, type 2, is not the description of a statement made by a medical professional.  Furthermore, the establishment of a relationship, either causal or by aggravation, between hypertension and diabetes mellitus, type 2, is beyond lay competency as it involves interactions occurring entirely within the body and without lay observable symptoms which are amenable to lay interpretation.  Simply stated, the Veteran is providing a medical opinion and he is not a doctor.  Thus, his statements are not competent evidence of a relationship between the two disabilities.  See Jandreau.  

In light of the foregoing, the Board finds that the Veteran's statements are only competent as far as he reports the dates of onset of his diabetes mellitus, type 2 and hypertension.  Even where competent, the Board must evaluate credibility before turning to probative weight.  

The Veteran has reported onset of diabetes mellitus, type 2, and hypertension in the 1980's in a December 2007 statement.  A November 2007 VA examination report indicates that he reported onset of diabetes mellitus, type 2, and essential hypertension at the same time in the late 1980's.  The examiner stated that the two were unrelated without offering a foundation.  

The Veteran's VA treatment records show yet another history:  These show repeated entries in 2003, 2007, and 2008 that the original diagnosis of diabetes mellitus, type 2, occurred in 1997.  The conflict in the evidence raises a serious question as to whether the Veteran remembers the onset of his diabetes mellitus, type 2, accurately.  The Board assigns little probative value to the Veteran's report of onset of his disabilities, giving more probative weight to the treatment records.  

The Veteran has received ongoing treatment through VA for many years.  He apparently requested that his physician provide an opinion as to whether his hypertension and diabetes mellitus, type 2, were related.  A September 2007 telephone contact note from the physician indicates that he could not conclusively say one way or another whether the diabetes mellitus, type 2, contributed to the hypertension.  This fact does not support, or refute, this claim.   

The Board remanded this case in December 2011 to obtain an opinion regarding whether the Veteran's diabetes mellitus, type 2, either caused or aggravated his hypertension.  The opinion was obtained in December 2011.  The examiner reviewed the claims file and indicated that the Veteran's diabetes mellitus, type 2, had been discovered while the Veteran had been hospitalized in 1997 for renal artery angioplasty.  The hypertension had been longstanding at that time.  

The Board notes that the examiner wrote 1999 in the report, but the VA treatment records clearly show this event occurred in 1997; the Board considers this a typographical error only as the event is otherwise accurately described.  

The examiner indicated that the hypertension predated the diabetes mellitus, type 2, and, as such, could not have been caused by the diabetes mellitus, type 2.  The examiner also indicated that there was no evidence that his hypertension could have been aggravated by the diabetes mellitus, type 2.  The examiner explained that renal insufficiency with associated proteinuria would be found if his diabetes mellitus, type 2, was aggravating his hypertension.  His renal panels in July and December 2011 were normal.  The examiner concluded that the hypertension was not likely aggravated by his diabetes mellitus, type 2, on that basis.  

The Board finds that the preponderance of the evidence is against the claim on a secondary basis.  The Veteran is not competent to offer evidence that his hypertension was caused or aggravated by his diabetes mellitus, type 2.  He has not reported a statement by a medical professional that the two are related in any way.  There is no other lay evidence addressing the merits of this claim.  The November 2007 VA examination opinion was against the claim, but without rationale.  The December 2011 VA opinion was also against the claim while providing a rationale rooted in the record.  The 2007 physician's note did not take a position one way or the other on this claim.  The Board concludes that the 2011 and 2007 opinions outweigh the evidence in support of a finding that the Veteran's diabetes mellitus, type 2, either caused or aggravated his hypertension.  The Board concludes that service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Veteran has not alleged that his hypertension was present during service or since that time.  At most, he alleges hypertension since the 1980's, several years after separation from service in 1971.  His service treatment records do not suggest that his hypertension was present during service.  The Veteran was service-connected for diabetes mellitus, type 2, based on a presumptive relationship to herbicide exposure and a presumptive exposure to herbicides.  There is no such presumption in favor of a relationship between herbicide exposure and hypertension.  See 38 C.F.R. § 3.309.  There is no event of service which might independently be related to his currently diagnosed hypertension disability.  The Board concludes that service connection is not warranted on a direct basis.  See Hickson.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not allege and the evidence does not support a finding that his hypertension was present during the Veteran's first post-service year.  At most, he alleges hypertension since the 1980's, several years after separation from service in 1971.  The Board concludes that the presumption is not for application.

As such, the Board finds that the preponderance of the evidence is against the Veteran's hypertension claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the hypertension claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Prior to initial adjudication of the Veteran's claim, a September 2007 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This letter included notice of the five service connection elements for direct service connection.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The letter also included notice of the elements necessary to establish secondary service connection.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a November 2007 medical examination to obtain an opinion as to whether his hypertension was the result of a service connected disability.  The examiner conducted a thorough examination and interview of the Veteran, but offered an opinion without a rationale.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The December 2011 opinion provided that rationale while relying on the established record.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached, as described above.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in December 2011 to obtain an adequate medical opinion in this case.  Such an opinion was obtained in December 2011.  It is adequate for ratings purposes, as discussed above.  The Board finds that the RO complied substantially with December 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).





					(continued on next page)


ORDER

Entitlement to service connection for hypertension claimed as secondary to service-connected diabetes mellitus, type 2, is denied.




____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


